                 Case 19-10289-LSS            Doc 2863       Filed 01/27/21        Page 1 of 15




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
                                                 1
IMERYS TALC AMERICA, Inc., et al.,                           : Case No. 19-10289 (LSS)
                                                             :
                    Debtors.                                 : (Jointly Administered)
                                                             :
                                                             : Re: Docket Nos. 1714, 1715, 1716, 2083,
                                                             : 2084, 2288, 2289, 2290, 2354, 2355, 2615,
                                                             : 2616, 2619, 2673, 2674, 2726, 2750, 2751,
                                                             : 2809, 2810, 2833, 2834, 2852 & 2853
                                                             :
------------------------------------------------------------ x

            ORDER (I) APPROVING DISCLOSURE STATEMENT AND FORM AND
             MANNER OF NOTICE OF HEARING THEREON, (II) ESTABLISHING
         SOLICITATION PROCEDURES, (III) APPROVING FORM AND MANNER OF
        NOTICE TO ATTORNEYS AND CERTIFIED PLAN SOLICITATION DIRECTIVE,
          (IV) APPROVING FORM OF BALLOTS, (V) APPROVING FORM, MANNER,
         AND SCOPE OF CONFIRMATION NOTICES, (VI) ESTABLISHING CERTAIN
       DEADLINES IN CONNECTION WITH APPROVAL OF DISCLOSURE STATEMENT
         AND CONFIRMATION OF PLAN, AND (VII) GRANTING RELATED RELIEF

           Upon the motion (the “Motion”)2 of the Debtors for entry of an order, pursuant to sections

   105(a), 341, 502, 521, 1125, 1126, and 1128 of the Bankruptcy Code, Bankruptcy Rules 2002,

   3003, 3016, 3017, 3018, 3020, 9006, and 9008, and Local Rules 2002, 3017-1, and 9006-1,

   (a) approving the Disclosure Statement for the Plan, (b) approving the form and manner of the

   Disclosure Statement Hearing Notice in respect of the Disclosure Statement Hearing,

   (c) establishing Solicitation Procedures, (d) approving the form and manner of the Direct Talc

   Personal Injury Claim Solicitation Notice and Certified Plan Solicitation Directive, (e) approving



   1
           The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
   number, are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and Imerys Talc Canada
   Inc. (6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076.
   2
           Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms
   in the Motion.
             Case 19-10289-LSS          Doc 2863      Filed 01/27/21     Page 2 of 15




the forms of Ballots, (f) approving the form, manner, and scope of the Confirmation Notices in

respect of the Confirmation Hearing, (g) establishing certain deadlines in connection with the

foregoing, and (h) granting related relief—all as more fully set forth in the Motion; and it appearing

that this Court has jurisdiction to consider the Motion and the relief requested therein in accordance

with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United

States District Court for the District of Delaware dated as of February 29, 2012; and consideration

of the Motion and the requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and

venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing

that proper and adequate notice of the Motion has been given and that no other or further notice is

necessary; and upon the record herein; and after due deliberation thereon; and this Court having

determined that there is good and sufficient cause for the relief granted in this Solicitation

Procedures Order, it is hereby

       FOUND AND DETERMINED THAT:

       A.      Notice of the Disclosure Statement Hearing, provided in the manner described in

the Motion, was sufficient and appropriate under the circumstances and complied with the

applicable requirements of the Bankruptcy Code, Bankruptcy Rules, and the Local Rules, and no

further notice is needed.

       B.      The Disclosure Statement contains “adequate information” within the meaning of

section 1125 of the Bankruptcy Code, and no further information is necessary.

       C.      The Disclosure Statement complies with Bankruptcy Rule 3016(c) and describes,

in specific and conspicuous language, the acts to be enjoined and the entities subject to the

injunction, exculpation, and release provisions contained in the Plan.




                                                  2
             Case 19-10289-LSS         Doc 2863      Filed 01/27/21        Page 3 of 15




       D.      The Solicitation Procedures attached hereto as Exhibit 1 provide a fair and equitable

voting process and are consistent with section 1126 of the Bankruptcy Code and the applicable

Bankruptcy Rules.

       E.      The contents of the Solicitation Packages and other notices, as set forth in the

Motion, comply with Bankruptcy Rules 2002 and 3017 and constitute sufficient notice of the Plan,

the Confirmation Hearing, and related matters to all interested parties.

       F.      The forms of Ballots attached hereto as Exhibits 3-1, 3-2, and 3-3, including all

instructions provided therein, (a) are sufficiently consistent with Official Form No. 14 to be

approved, (b) adequately address the particular needs of the Chapter 11 Cases, and (c) are

appropriate for the Class of Claims entitled to vote to accept or reject the Plan. No further

information or instructions are necessary.

       G.      Ballots need not be provided to holders of Claims in any Class other than Class 4

(Talc Personal Injury Claims) because all other Classes are presumed to accept the Plan because

(a) they are Unimpaired or (b) they are Impaired but have consented to the treatment proposed for

their Class pursuant to the Plan.

       H.      The period during which the Debtors may solicit votes on the Plan is a reasonable

and adequate period of time for holders of Claims entitled to vote on the Plan to make an informed

decision to accept or reject the Plan and timely return Ballots evidencing such decision.

       I.      The combination of direct and published notice of the Plan and Confirmation

Hearing, as set forth in the Motion, provides good and sufficient notice of the Plan, the

Confirmation Hearing, and the opportunity to vote on and object to the Plan, complies with

Bankruptcy Rules 2002 and 3017, and satisfies the requirements of due process with respect to all

known and unknown creditors.


                                                 3
             Case 19-10289-LSS          Doc 2863       Filed 01/27/21    Page 4 of 15




       NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

       1.      The Motion is GRANTED, as set forth herein.

Disclosure Statement

       2.      The Disclosure Statement is APPROVED as containing “adequate information”

within the meaning of section 1125 of the Bankruptcy Code as to the Debtors. As used in this

Solicitation Procedures Order, “Debtors” means Imerys Talc America, Inc., Imerys Talc Vermont,

Inc., and Imerys Talc Canada Inc., and does not include Imerys Talc Italy S.p.A. (“ITI”). This

Solicitation Procedures Order does not approve any action that may be taken by ITI, does not

approve the Disclosure Statement for solicitation of ITI’s creditors, and does not approve any

solicitation procedures with respect to ITI or its creditors.

       3.      All objections to the Disclosure Statement that have not been withdrawn or resolved

previously or at the hearing to consider the Disclosure Statement are overruled.

       4.      The Disclosure Statement Hearing Notice and the manner of service thereof are

each APPROVED.

Plan Confirmation Schedule

       5.      The following dates and deadlines in connection with the Solicitation Procedures

and Confirmation Hearing are APPROVED:

                      Event                                              Date

 Voting Record Date                                   January 27, 2021

 Deadline to Mail Solicitation Packages and
                                            February 1, 2021
 Related Notices

 Newspaper Publication Notice                         February 1, 2021 – February 14, 2021

 Deadline to File Plan Supplement                     February 5, 2021



                                                  4
           Case 19-10289-LSS         Doc 2863    Filed 01/27/21      Page 5 of 15




                   Event                                             Date

                                                The later of (a) 14 days after receipt of a Sale
                                                Cure Notice (for North American Debtor
                                                counterparties only) or February 15, 2021 (for
                                                (i) ITI counterparties and (ii) North American
                                                Debtor counterparties not previously included
                                                on a Sale Cure Notice) and (b) 14 days after
Deadline for Cure Objections                    (for all counterparties) (i) the Debtors serve a
                                                counterparty with notice of any amendment or
                                                modification to such counterparty’s proposed
                                                cure cost or (ii) the Debtors serve a
                                                counterparty with notice of a supplement to the
                                                list of contracts to be assumed pursuant to the
                                                Plan

                                                The later of (a) February 15, 2021 and (b) 14
                                                days after the Debtors serve a counterparty
Deadline for Assumption Objections
                                                with notice of a supplement to the list of
                                                contracts to be assumed

Deadline to Serve Written Discovery in
                                       February 15, 2021
Connection With Confirmation

Deadline for Attorneys for Holders of Direct
Talc Personal Injury Claims to Return
                                             February 17, 2021
Certified Plan Solicitation Directives and
Client Lists

Deadline to File Rule 3018 Motions              February 19, 2021

Deadline for Plan Proponents to Identify
                                         February 19, 2021
Topics of Anticipated Expert Discovery

Deadline to Reply to Rule 3018 Motions          March 5, 2021

Deadline for All Parties Other than Plan
Proponents to Identify Topics for Anticipated March 5, 2021
Affirmative Expert Discovery

Hearing on Rule 3018 Motions                    March 15, 2021

Deadline for Substantial Completion of
                                       March 24, 2021
Document Productions




                                            5
               Case 19-10289-LSS            Doc 2863        Filed 01/27/21      Page 6 of 15




                         Event                                                   Date

                                                           March 25, 2021, at 4:00 p.m. (Prevailing
                                                           Eastern Time); provided that the Debtors are
    Voting Deadline
                                                           authorized to extend the Voting Deadline for
                                                           any party entitled to vote on the Plan

    Fact Depositions                                       March 29, 2021 – April 14, 2021

                                                           April 8, 2021, at 4:00 p.m. (Prevailing Eastern
    Deadline to File Voting Certification3
                                                           Time)

    End of Fact Discovery                                  April 14, 2021

    Affirmative Expert Reports Due                         April 19, 2021

    Responsive Expert Reports Due                          May 10, 2021

    Expert Depositions                                     May 13, 2021 – May 21, 2021

    End of Expert Discovery                                May 21, 2021

                                                           May 28, 2021, at 4:00 p.m. (Prevailing Eastern
    Confirmation Objection Deadline
                                                           Time)

    Confirmation Reply Deadline and Deadline to June 14, 2021, at 4:00 p.m. (Prevailing Eastern
    File Form of Confirmation Order             Time)

                                                           June 21, 22, and 23, 2021, at 10:00 a.m.
    Confirmation Hearing
                                                           (Prevailing Eastern Time)

          6.     The Confirmation Hearing shall be held on June 21, 22, and 23, 2021, at 10:00 a.m.

(Prevailing Eastern Time). The Confirmation Hearing may be adjourned from time to time by this

Court or the Plan Proponents without further notice other than as indicated in any notice or agenda

of matters scheduled for a particular hearing that is filed with this Court.




3
         In addition to tabulating the votes from Class 4 to accept or reject the Plan, the Voting Certification
shall also include a list of Class 4 creditors who opted out of the releases contained in the Plan, as well as
those Class 4 creditors whose Solicitation Packages were returned as undeliverable, or who were not served
with a Solicitation Package pursuant to paragraph 10 of this Solicitation Procedures Order.
                                                       6
             Case 19-10289-LSS          Doc 2863      Filed 01/27/21      Page 7 of 15




Distribution of Solicitation Packages

       7.      The proposed distribution and contents of the Solicitation Packages, which shall

include the following, are APPROVED:

               a.      a cover letter in paper form describing the contents of the Solicitation
                       Package and the enclosed USB flash drive (described below), and
                       instructions for obtaining (free of charge) printed copies of the materials
                       provided in electronic format;

               b.      the Confirmation Hearing Notice in paper form;

               c.      a copy of the Disclosure Statement with all exhibits, including the Plan with
                       its exhibits, which may be provided by way of a USB flash drive;

               d.      this Solicitation Procedures Order (without exhibits);

               e.      the Solicitation Procedures;

               f.      solely to counsel for holders of Direct Talc Personal Injury Claims, the
                       Direct Talc Personal Injury Claim Solicitation Notice and the Certified Plan
                       Solicitation Directive;

               g.      solely for holders of Talc Personal Injury Claims and their counsel, an
                       appropriate Ballot and voting instructions for the same in paper form;

               h.      solely for holders of Talc Personal Injury Claims and their counsel, a pre-
                       addressed, return envelope for completed Ballots; and

               i.      solely for holders of Talc Personal Injury Claims and their counsel, a letter
                       from the Tort Claimants’ Committee in the form attached hereto as
                       Exhibit 5.

       8.      On or before February 1, 2021, (a) the Debtors shall transmit, or cause to be

transmitted, the Solicitation Packages to the Solicitation Parties identified in the Motion and (b) the

Solicitation Agent shall serve a Direct Talc Personal Injury Claim Solicitation Notice and a

Certified Plan Solicitation Directive on all known Firms.

       9.      As part of the Solicitation Packages, copies of the Disclosure Statement, the Plan,

this Solicitation Procedures Order, and exhibits to all of such documents, may be provided in PDF

format on a USB flash drive, instead of printed hard copies. The cover letter included in the

                                                  7
             Case 19-10289-LSS         Doc 2863      Filed 01/27/21     Page 8 of 15




Solicitation Package shall include instructions for obtaining printed copies of the materials free of

charge, and include the website of the Debtors’ claims and noticing agent from which these

materials may also be downloaded. The Debtors may substitute hard copies of all solicitation

materials instead of the USB flash drive as may be necessary to achieve timely distribution of the

Solicitation Packages or for any other reason.

       10.     The Debtors and the Solicitation Agent shall not be required to mail a Solicitation

Package or any other materials related to voting or confirmation of the Plan to any person or entity

from which the notice of the Motion or other mailed notice in this case was returned as

undeliverable by the postal service, unless the Solicitation Agent is provided with accurate

addresses for such persons or entities before the Solicitation Date, and failure to mail Solicitation

Packages or any other materials related to voting or confirmation of the Plan to such persons or

entities shall not constitute inadequate notice of the Confirmation Hearing or the Voting Deadline

and shall not constitute a violation of Bankruptcy Rule 3017(d).

       11.     The Debtors shall distribute a copy of the Confirmation Hearing Notice and Notice

of Non-Voting Status to the holders of Claims and Equity Interests in the Non-Voting Classes and

to the holders of Unclassified Claims, and the Debtors and the Solicitation Agent shall not be

required to mail a Solicitation Package or any other materials related to voting or confirmation of

the Plan to the holders of Claims or Equity Interests in Non-Voting Classes or holders of

Unclassified Claims, except that copies of the Plan and Disclosure Statement shall be served on

all parties in Classes 5a and 6.

       12.     The Debtors shall not be required to deliver Ballots, Solicitation Packages, or a

Notice of Non-Voting Status to counterparties to the Debtors’ Executory Contracts and Unexpired

Leases who do not have scheduled Claims or Claims based upon filed Proofs of Claim. Rather, in


                                                 8
              Case 19-10289-LSS            Doc 2863      Filed 01/27/21     Page 9 of 15




lieu thereof, and in accordance with Bankruptcy Rule 3017(d), the Debtors shall mail to the

counterparties to the Debtors’ Executory Contracts and Unexpired Leases a notice, substantially

in the form of Exhibit 4-4 attached hereto (the “Contract/Lease Notice”), as well as a copy of the

Confirmation Hearing Notice, by no later than February 1, 2021.

        13.        On or before February 5, 2021, the Debtors shall file and serve the Plan Supplement

on the 2002 List. The Debtors shall also file and serve the identity of the initial Talc Trustees and

their compensation on all parties receiving Ballots. No further service of the Plan Supplement is

necessary, except that the Debtors shall also serve the Plan Supplement on any party in interest

who requests a copy from the Debtors’ counsel in writing. The Debtors shall further serve copies

of all Executory Contract and Unexpired Lease exhibits on the applicable counterparties. The lists

of Executory Contracts and Unexpired Leases included in the Plan Supplement will be revised by

the Debtors as needed subject to Article V of the Plan.

Solicitation Procedures

        14.        The Solicitation Procedures attached hereto as Exhibit 1 are APPROVED in all

respects.

        15.        The forms of Direct Talc Personal Injury Claim Solicitation Notice and Certified

Plan Solicitation Directive attached hereto as Exhibits 2-1 and 2-2, respectively, are APPROVED

in all respects.

        16.        The forms of Ballots attached hereto as Exhibits 3-1, 3-2, and 3-3, respectively, are

APPROVED in all respects.

        17.        The form of letter from the Tort Claimants’ Committee and the FCR to holders of

Talc Personal Injury Claims and their counsel attached hereto as Exhibit 5 may be included in the

Solicitation Packages.


                                                     9
             Case 19-10289-LSS        Doc 2863        Filed 01/27/21    Page 10 of 15




       18.     All Talc Personal Injury Claims in Class 4 of the Plan shall be temporarily allowed

in the amount of $1.00 in the aggregate per claimant solely for purposes of voting to accept or

reject the Plan and not for any other purpose; provided that any votes that are determined by final

non-appealable order, following a motion on notice and hearing, to not have been filed in good

faith shall be subject to designation pursuant to section 1126(e) of the Bankruptcy Code. Holders

of Indirect Talc Personal Injury Claims may file a Rule 3018 Motion seeking temporary allowance

of such holders’ Claims in a different amount. Any such Rule 3018 Motion must be filed no later

than February 19, 2021 (34 calendar days before the Voting Deadline).

       19.     The Plan Proponents shall not object to any Claims solely for voting purposes. For

the avoidance of doubt, neither the Classification Motion (as defined in the Disclosure Statement)

nor the filing of any objection to Direct Talc Personal Injury Claims by any party shall impact the

voting rights of any Direct Talc Personal Injury Claims that are subject to the Classification Motion

or any objection.

       20.     As Solicitation Agent, Prime Clerk LLC shall process and tabulate Ballots and file

the Voting Certification no later than April 8, 2021 at 4:00 p.m. (Prevailing Eastern Time). A

Ballot shall not be counted if:

               a.      The Ballot is submitted by or on behalf of a claimant not entitled to vote
                       pursuant to the Solicitation Procedures;

               b.      The Ballot is not actually received by the Solicitation Agent in the manner
                       set forth in the Solicitation Procedures by the Voting Deadline, unless the
                       Debtors shall have granted an extension of the Voting Deadline with respect
                       to such Ballot, or this Court shall have granted such an extension;

               c.      The Ballot is returned to the Solicitation Agent indicating acceptance or
                       rejection of the Plan but is unsigned;

               d.      The Ballot is returned to the Solicitation Agent: (i) indicating neither
                       acceptance nor rejection of the Plan; (ii) indicating both acceptance and
                       rejection of the Plan; or (iii) indicating partial rejection and partial
                       acceptance of the Plan; provided that such Ballot will be examined and
                                                 10
             Case 19-10289-LSS        Doc 2863       Filed 01/27/21     Page 11 of 15




                       considered for the purpose of determining whether the claimant has opted
                       out of giving the releases contained in the Plan;

               e.      The Ballot is illegible or contains insufficient information to permit the
                       identification of the claimant;

               f.      The Ballot is transmitted to the Solicitation Agent by facsimile or other
                       electronic means other than by online transmission through the E-Ballot
                       platform on the Solicitation Agent’s website;

               g.      The Ballot is submitted in a form that is not the appropriate Ballot for such
                       Claim; or

               h.      The Ballot is not completed, including, without limitation, (i) a Master
                       Ballot on which the attorney fails to make the required certifications, (ii) a
                       Master Ballot that fails to include the required Exhibit, or (iii) a Ballot
                       submitted by or on behalf of a holder of a Talc Personal Injury Claim who
                       has a Social Security Number that does not provide the last four digits of
                       the claimant’s Social Security Number. If the last four digits of a claimant’s
                       Social Security Number are not listed because the holder of such Claim does
                       not have a Social Security Number, then the Ballot shall state such fact
                       conspicuously in the area where such number would have been inserted.

       21.     The Debtors are authorized to cause Solicitation Packages to be distributed to the

attorney of record for holders of Direct Talc Personal Injury Claims entitled to vote on the Plan in

lieu of serving a Solicitation Package on each individual claimant. Holders of Direct Talc Personal

Injury Claims entitled to vote on the Plan shall have the ability to vote their Claims in the event

their attorney lacks or is otherwise unable to certify that he or she has the authority to vote on

behalf of the claimant in question, or otherwise declines to exercise any such authority. Holders

of Direct Talc Personal Injury Claims entitled to vote on the Plan shall have the ability to request

a Solicitation Package directly from the Solicitation Agent.

       22.     In the case of claimants whose Direct Talc Personal Injury Claims are voted by

their attorney, such attorney must certify that he or she has the authority to vote on behalf of the

holders of each of the Direct Talc Personal Injury Claims listed on the exhibit to the Master Ballot

returned by such attorney.


                                                11
              Case 19-10289-LSS         Doc 2863       Filed 01/27/21     Page 12 of 15




        23.     Any attorney for the holder of a Direct Talc Personal Injury Claim who is not

entitled to, or elects not to, vote on behalf of such holder, is hereby directed, no later than February

17, 2021 (16 calendar days after the Solicitation Date), to notify the Solicitation Agent and furnish

the Solicitation Agent with the name, address, and last four digits of the Social Security Number

of each such holder (if the holder has a Social Security Number). The attorney may request that

the Solicitation Agent either (a) transmit Solicitation Packages directly to the claimants

represented by the attorney, or (b) provide the attorney with a sufficient number of Solicitation

Packages for the attorney to serve on his or her clients. The Solicitation Agent shall serve the

Solicitation Packages as requested by the attorney within three Business Days of receiving such

notice from the attorney. If the attorney requests option (b) in this paragraph, such attorney is

required to mail out those Solicitation Packages to the attorney’s clients within three Business

Days of receipt of the same from the Solicitation Agent. Any attorney for a holder of a Direct Talc

Personal Injury Claim who is entitled to vote on behalf of such holder may also, no later than

February 17, 2021 (16 calendar days after the Solicitation Date), provide the Solicitation Agent

with the name and address of such holder and request that the Solicitation Agent send a Solicitation

Package (without a Ballot) for informational purposes. The Solicitation Agent shall serve those

Solicitation Packages without Ballots to such claim holders within three Business Days of

receiving such request from an attorney. Any attorney who furnishes the name and address of a

holder of a Direct Talc Personal Injury Claim to the Solicitation Agent so that the Solicitation

Agent may send the holder a Solicitation Package may also furnish the Solicitation Agent with a

cover letter from the attorney to be sent to such holder with the Solicitation Package. If an attorney

requests that the Solicitation Agent send Solicitation Packages to the attorney for transmission to

holders of Direct Talc Personal Injury Claims represented by such attorney, such attorney shall


                                                  12
             Case 19-10289-LSS         Doc 2863       Filed 01/27/21    Page 13 of 15




file an affidavit of service with this Court within three Business Days of such service and provide

a copy to the Solicitation Agent. The affidavit of service filed with this Court need not list the

names and addresses of the clients served, but must state that service was completed, the date(s)

service was completed, and that for the clients served the attorney has provided the Solicitation

Agent with a list of such clients. The affidavit of service provided to the Solicitation Agent must

include the names and addresses of the clients served in addition to the above and the Solicitation

Agent will keep a copy of such affidavit for a period of five years after receipt. The affidavit of

service provided to the Solicitation Agent shall not be deemed to be filed with the Court or part of

the docket in the Chapter 11 Cases and shall not be published or otherwise disclosed.

Confirmation Notices and Objection Procedures

       24.     The form, manner, and scope of the mailed Confirmation Hearing Notice, the

Publication Notice, the Notice of Non-Voting Status, and the Contract/Lease Notice attached

hereto as Exhibits 4-1, 4-2, 4-3, and 4-4, respectively, and the Supplemental Publication Plan,

constitute good, sufficient, and adequate notice to all parties, including known and unknown

creditors and holders of Equity Interests, comply with due process, and are APPROVED. Such

notices are being provided by means reasonably calculated to reach all interested persons,

reasonably convey all the required information to inform all persons affected thereby, and provide

a reasonable time for a response and an opportunity to object to the relief requested. No other or

further notice is necessary.

       25.     Notwithstanding anything else herein, the Debtors shall serve the Confirmation

Hearing Notice on: (a) all holders of Claims, including Unclassified Claims, and Equity Interests,

whether or not they are entitled to vote; (b) the 2002 List; (c) the Internal Revenue Service; (d) the

SEC; (e) the United States Attorney for the District of Delaware; (f) the U.S. Trustee; (g) counsel


                                                 13
             Case 19-10289-LSS         Doc 2863        Filed 01/27/21    Page 14 of 15




to the Torts Claimants’ Committee; (h) counsel to the FCR; (i) all state and local taxing authorities

in the United States and Canada in the jurisdictions in which the Debtors have tax liabilities; (j) all

federal, state, and local authorities in the United States and Canada that regulate any portion of the

Debtors’ businesses, including the Environmental Protection Agency; (k) all other persons or

entities listed on the Debtors’ creditor mailing matrix; and (l) all counterparties to Executory

Contracts and Unexpired Leases.

       26.     Notwithstanding anything else herein, the Debtors shall also serve the entities set

forth in (b) through (j) of paragraph 25 above with a copy of this Solicitation Procedures Order,

with all attachments, and a copy of the Plan and Disclosure Statement.

       27.     Objections and responses, if any, to confirmation of the Plan must (a) be in writing,

(b) set forth in detail the name and address of any party filing the objection, the legal and factual

basis for the objection, and the amount of the objector’s Claims or such other grounds that give

the objector standing to assert the objection, (c) conform to the Bankruptcy Rules and Local Rules,

(d) be filed with this Court, and (e) be served upon the parties listed in the Confirmation Hearing

Notice at the addresses set forth therein, on or before the Confirmation Objection Deadline, which

service may be through the CM/ECF system, with courtesy copies by e-mail delivered to counsel

for each of the Plan Proponents.

       28.     Objections to confirmation of the Plan not timely filed and served in accordance

with the provisions of this Solicitation Procedures Order shall not be considered by this Court and

are denied and overruled unless otherwise ordered by this Court.

       29.     The Plan Proponents or other parties in interest may file and serve a reply or replies

to any objections or responses to confirmation of the Plan on or before the Confirmation Reply

Deadline.


                                                  14
               Case 19-10289-LSS       Doc 2863       Filed 01/27/21    Page 15 of 15




Additional Relief

         30.     The Debtors are authorized to take any action necessary or appropriate to

implement the terms of and the relief granted in this Solicitation Procedures Order without seeking

further order of this Court.

         31.     The Debtors are authorized to make any non-substantive changes to the Solicitation

Procedures, Direct Talc Personal Injury Claim Solicitation Notice, Certified Plan Solicitation

Directive, Ballots, and Confirmation Notices without further order of this Court, including, without

limitation, changes to (a) correct any typographical, grammatical, and formatting errors or

omissions before their mailing to parties in interest or publication, and (b) modify the Publication

Notice as necessary or desirable for purposes of providing notice in foreign publications.

         32.     This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation, or enforcement of this Solicitation Procedures

Order.




                                                      LAURIE SELBER SILVERSTEIN
      Dated: January 27th, 2021                  15   UNITED STATES BANKRUPTCY JUDGE
      Wilmington, Delaware
